Citation Nr: 1045777	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-22 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disability, to 
include periodontal disease, for compensation purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 2008, a statement of the 
case was issued in June 2009, and a substantive appeal was 
received in June 2009.

While the Veteran has requested service connection for a dental 
disorder, it is also clear that he has requested service 
connection for the purpose of obtaining outpatient dental 
treatment, a claim for such benefits based upon regulations 
applicable to eligibility administered by VA Medical Centers 
(VAMC).  As this claim must be adjudicated by the VAMC, a 
separate and distinct agency of original jurisdiction, the 
RO should refer the claim for dental treatment to the VAMC 
for appropriate consideration.  See Mays v. Brown, 5 Vet. 
App. 302, 306 (1993) (a claim for service connection is also 
considered a claim for VA outpatient dental treatment).


FINDING OF FACT

The Veteran's dental problems are not as a result of trauma in 
service, nor was he a prisoner of war.


CONCLUSION OF LAW

Dental disability was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA. See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  In a letter sent in April 2008, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, this letter 
advised the Veteran of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that this letter was sent to the 
appellant prior to the August 2008 RO rating decision currently 
on appeal; the notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  Id. at 
486.  Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely April 2008 VCAA letter discussed above 
provided the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and the letter explained how VA 
determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in service 
and VA, have been obtained.

The Board acknowledges that no VA examination report is of record 
specifically addressing the issue of entitlement to service 
connection for dental disability for compensation purposes.  
However, VA medical examination is not warranted in this case 
with regard to that issue.  In disability compensation (service 
connection) claims, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Simply stated, the standards of McLendon are not met in this case 
as the evidence of record fails to indicate that dental trauma or 
any dental disability recognized for VA compensation purposes had 
its onset in service or is otherwise related thereto.  
Furthermore, there is no competent suggestion of record to 
indicate that any dental trauma or eligible dental disability is 
otherwise related to service or related to any service-connected 
disability.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Criteria and Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board notes that certain dental conditions, including 
periodontal disease, are not considered disabling by VA and may 
be service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161, but not for purposes of compensation.  See 38 
C.F.R. § 3.381(a).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter, but not for purposes of compensation.  
See 38 C.F.R. § 3.381(a).  Missing teeth may be compensable for 
rating purposes under Diagnostic Code 9913 ('loss of teeth, due 
to loss of substance of body of maxilla or mandible without loss 
of continuity').  However, the note immediately following this 
code states, 'these ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss of 
the alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.'  38 C.F.R. § 4.150, 
Diagnostic Code 9913.

The Veteran claims entitlement to service connection for dental 
condition, specifically identified in his April 2008 filing of 
this claim as periodontal disease.  The Veteran's subsequent 
items of correspondence, including the notice of disagreement and 
substantive appeal submission, suggest that the Veteran is rather 
seeking service connection for treatment purposes.  However, as 
this claim for service connection for compensation purposes 
remains on appeal, the Board must adjudicate the matter under the 
assumption the Veteran contends that service connection is 
warranted for compensation purposes.

The Board acknowledges that service treatment records reflect 
that the Veteran underwent dental treatment for periodontal 
disease, various related issues, and a diastema (space between 
two teeth) during service.  Such treatment, however, is routine 
in nature.  There is no suggestion in the evidence, and the 
Veteran has not expressly contended, that he suffered any 
significant dental trauma during service or has suffered any 
related loss of substance of body of maxilla or mandible.

While service connection may be established for treatment 
purposes for periodontal disease, the regulations listed above 
clearly prohibit service connection for purposes of compensation 
where the disability involves replaceable missing teeth or 
periodontal disease.  38 C.F.R. § 3.381.  As neither condition is 
recognized by the applicable regulations as a disability for 
which VA compensation may be granted, the Veteran's current 
appeal cannot be granted.  See 38 C.F.R. § 3.381 (periodontal 
disease is not a disability for compensation purposes).  Service 
treatment records do not reflect that any dental treatment 
rendered during service was due to any in- service trauma, nor 
due to combat.  Additionally, there is no evidence that the 
Veteran was a prisoner of war.  See 38 C.F.R. § 3.381(b).  The 
only dental treatment rendered was for periodontal disease, 
related conditions, and diastema.  Service connection for such 
conditions, including missing teeth and periodontal disease, for 
compensation purposes is not legally permitted, and to that 
extent, as a matter of law this claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

As noted, there was no evidence of any in-service dental trauma 
which resulted in residuals, additional loss of teeth, malunion 
or nonunion of the maxilla, or loss of body of the maxilla or 
mandible.  See generally, VAOPGCPREC 5-97; 38 C.F.R. 4.150, 
Diagnostic Codes 9913-9916.  Consequently, there is no basis for 
entitlement to service connection for dental condition for 
compensation purposes.

(As discussed in the introduction, the Veteran's claim concerning 
entitlement to outpatient dental treatment, which is not 
currently in appellate status, is being referred to the RO for 
appropriate action.)


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


